DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Pierson Reg # 67,359 on 7/20/2022.

The application has been amended as follows: 

Claims 25-33 are cancelled.


Allowable Subject Matter
Claims 1-8,10,12-14, & 16-24 are allowed.  The examiner acknowledges the amendments filed 6/21/22 have overcome the rejections and/or objections set forth in the office action mailed 4/7/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “circulating the plume such that the plume reaches the wellhead; and measuring a chemical concentration of the plume, the measurement forming a signal, processing the signal to determine an identity and amount of the solubilized gas, liquid, or combinations thereof within the plume”, in combination with the rest of the limitations of claim 1.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “circulating the plume such that the plume reaches the wellhead; and measuring a chemical concentration of the plume, the measurement forming a signal, processing the signal to determine an identity and amount of the solubilized gas, liquid, or combinations thereof within the plume”, in combination with the rest of the limitations of claim 14.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “after the step of determining an identity and amount of solubilized gas, liquid, or combinations thereof in the plume: reinjecting the solubilized gas into the interval”, in combination with the rest of the limitations of claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877